Citation Nr: 1308273	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to July 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his current bilateral hearing loss and tinnitus disabilities had their onset in, or are otherwise related to acoustic trauma sustained during his active military service.  Specifically, he contends that the claimed disabilities are due to in-service acoustic trauma sustained while performing duties of various positions, to include aircraft maintenance, aerial ginner, combat cargo load master, and aircrew survival equipment specialist.  He has reported excessive in-service noise exposure to large guns, antiaircraft rockets, 20mm rockets, and mortars, parachuting (due to speed), working on the flight line, and helicopters - all without the use of hearing protection.  See November 2009 and January 2011 VA audiology examination reports.  

The Veteran's DD Form 214 shows that he had active service from October 1953 to July 1973, with service in Vietnam from July 1965 to May 1966 and from September 1969 to June 1970.  It also shows that he was awarded a Combat Action Ribbon and a Navy Achievement Medal with "V" Device for service in combat in Vietnam and his military awards and decorations indicative of in-service noise exposure included a Pistol Expert award and Navy and Marine Corps Parachutist Insignia.  His listed military occupational specialty (MOS) was a flight equipment man.  

His service treatment records show that on enlistment examination in September 1953, his hearing acuity was found to be within normal limits bilaterally on whispered voice testing.  In-service audiogram testing was first performed during a November 1968 reenlistment examination.  Audiogram testing results on that occasion revealed, in decibels, the following puretone thresholds:   



HERTZ


1000
2000
3000
4000
RIGHT
0
0
15
10
LEFT
5
5
15
20

Audiogram findings dated in December 1972 are shown on the Veteran's retirement examination dated in April 1973.  Audiogram testing results on that occasion revealed, in decibels, the following puretone thresholds:  


1000
2000
3000
4000
RIGHT
0
0
20
15
LEFT
10
10
10
30

However, notation in the Veteran's service treatment records shows the latest in-service audiogram was performed in March 1973.  Audiogram testing results on that occasion revealed, in decibels, the following puretone thresholds:  



HERTZ


1000
2000
3000
4000
RIGHT
0
5
20
15
LEFT
5
10
15
25

Comparison of the initial audiogram performed in November 1968 to the latest audiogram performed in March 1973 reveals a threshold shift of +5 decibels from 2000-4000 Hz in the right ear and at 2000 and 4000 Hz. in the left ear.

The Veteran was afforded VA examinations in November 2009 and January 2011 to determine the nature and etiology of his bilateral hearing loss.  He was found to have a current bilateral hearing loss disability for VA purposes and tinnitus on both occasions.  He was diagnosed with normal hearing that sloped to moderately severe sensorineural hearing loss from 1000 to 2000 Hz. through 4000 hertz bilaterally.  

Following a review of the Veteran's claims file and after conducting an audiological examination, the November 2009 examiner rendered an opinion stating that the Veteran's hearing loss was not due to noise exposure while in military service because audiograms on service exit showed normal hearing bilaterally with the exception of a mild loss (30 decibels) at 4000 Hertz in the left ear on retirement examination in April 1973.  

As to tinnitus, the examiner concluded that because hearing sensitivity thresholds on audiogram at separation examination did not meet the criteria for a hearing loss disability under VA regulation, and because there were no complaints or findings of tinnitus in the claims file, to include the Veteran's denial of any history of ear problems on a December 1972 report of medical history, his currently diagnosed tinnitus disability is not caused by or a result of service.

In May 2010, the representative alleged that the November 2009 opinion is inadequate because the examiner was not advised or did not consider the Veteran's verified combat service and the applicability of 38 U.S.C.A. § 1154(b).  

The Veteran was afforded an additional VA audiology examination in January 2011.  Following a review of the Veteran's claims file and after conducting an audiological examination, the examiner rendered an opinion stating that the Veteran's hearing loss is not due to his military noise exposure because his hearing sensitivity during service and at separation was normal with the exception of a mild loss of 30 decibels in the left ear at 4000 Hertz, which he stated is not considered a hearing disability under VA regulation.  He reasoned that the possible etiologies of the Veteran's hearing loss are numerous.  Even with a complete detailed record of medical and work histories from birth would not likely enable one to identify an etiology with absolute certainty.  As to tinnitus, he noted that there were no complaints of tinnitus and a December 1972 report of medical history shows he denied any ear problems at that time.  Therefore, the examiner stated that he is in agreement with the initial VA examiner's opinion that it is not at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus disabilities are the result of or related to his military service.  It would be resort to mere speculation to pick a single cause of tinnitus when there are several indicators of aggravators such as caffeine, nicotine, sodium, stress, anxiety, aspirin, anti-inflammatory medications, ototoxic medications, genetics, etc.  Therefore, he stated that he would not attempt to identify the etiology of the claimed disabilities.  

In a January and February 2013 statements, the representative asserted that the November 2009 and January 2011 etiological opinions are inadequate for purposes of adjudication of the claims on appeal.  He asserted that the examiners ignored or were not advised that the Veteran is not required to show a hearing loss disability for VA purposes during service.  He correctly stated that the proper inquiry is not whether a hearing loss disability for VA purposes was shown during service, rather, it is whether is current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Similarly, the examiner's were not advised or did not consider that the Veteran's in-service noise exposure should be conceded in light of his combat service during two tours in Vietnam as evidenced by his receipt of military decorations and awards of a Combat Action Ribbon and Navy Achievement Medal with "V" device, among others, and his military awards and decorations indicative of noise exposure, to include a Pistol Expert award and a Navy and Marie Corps Parachutist Insignia.  

Additionally, the representative stated that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this regard, audiological evaluation dated in December 1972 and noted in the Veteran's April 1973 retirement examination report showed a 30 decibel hearing loss in the left ear at 4000 hertz and a 20 decibel loss at 3000 hertz in the right ear, which although is considered normal hearing acuity, is at the highest threshold of normal.  He observed that neither examiner acknowledged or discussed this fact.  Finally, he stated that the examiners did not address or discuss the Veteran's credible lay contentions that the claimed disabilities had their onset during service and have continued to the present time.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Additionally, the Court of Appeals for Veterans Claims (Court) has expressly held that the pertinent regulation regarding the definition of impaired hearing does not preclude service connection for a current hearing disability when hearing is within normal limits at the time of separation from service.  See 38 C.F.R. 3.385 (2012); Hensley v. Brown, 5 Vet. App. 155 (1993).

In the instant case, the Board finds that the examination reports appear to be internally inconsistent.  Specifically, the examiners agreed that the Veteran's hearing was found to be normal upon enlistment and that there was a 30 decibel hearing loss in the left ear at 4000 Hertz during audiological examination noted in the April 1973 retirement examination.  Despite the 30 decibel loss, both examiners concluded that the Veteran's current hearing loss is not the result of or related to his in-service noise exposure.  Similarly, in concluding that the Veteran's tinnitus is not related to in-service noise exposure, the January 2011 examiner reasoned that there are a number of aggravating factors in this case, which does not address the central question as to whether tinnitus had its onset during or is related to military service.   

Additionally, pursuant to the Court's holding in Hensley, discussed above, the examiners' justification for the conclusion that the Veteran's hearing loss is not related to service, namely that audiograms during separation examination showed normal hearing bilaterally with the exception of a 30 decibel loss at 4000 hertz in the left ear, is an inadequate basis on which to base his conclusion.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Lack of audiometric findings consistent with a hearing loss disability under 38 C.F.R. § 3.385 is not fatal to a claim for service connection.   

Furthermore, the examiners failed to acknowledge or discuss the presence and significance, if any, of a threshold shift of 5 decibels for the right ear from 2000 to 4000 Hertz and for the left ear at 2000 and 4000 Hertz from the initial audiogram in November 1968 to the last audiogram dated in March 1973.  The examiners additionally failed to address the Veteran's contentions of noise exposure during service with symptoms of hearing loss and tinnitus therein.  For these reasons, the Board finds that November 2009 and January 2011 etiological opinions are inadequate for the purposes of rendering a decision in the instant case.  

Additionally, in August 2012, the Veteran indicated that he was receiving VA treatment for service and non service-connected disabilities at the St. Louis VAMC.  While VA treatment records were obtained from that facility dating from May to July 2012, audiological treatment records, if any, were not requested or obtained.  Thus, all VA medical and audiological treatment records must be obtained from the St. Louis VAMC.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's complete audiological and medical treatment records from the VA facility in St. Louis, Missouri.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Contact the Veteran, and request that he identify any private treatment records pertaining to his claims remanded herein.  After securing the necessary release(s) from the Veteran, the AMC should attempt to obtain any private treatment records identified by the Veteran regarding his claims remanded herein.  If any records identified by the Veteran cannot be obtained, he should be so informed and it should be documented in the claims folder.

3.  After all relevant records identified are obtained, refer the claims file to an audiologist other than those who conducted the November 2009 and January 2011 VA audiological examinations for an opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities.  The claims file, to include any relevant documents in Virtual VA, should be reviewed by the examiner and the examination report should contain notation to this effect.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, Vet. App. 155, 159 (1993).  

The examiner should acknowledge that the Veteran's reported noise exposure during service and his report that he noticed onset of the claimed disabilities in service are presumed in light of his verified combat service and his military occupational specialty as a flight equipment man, which has a high probability of in-service noise exposure. 

As to both the Veteran's current bilateral hearing loss and tinnitus disabilities, following a review of this REMAND and a complete review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or better) that each disability had its onset during or is otherwise related to the Veteran's active military service, to include any acoustic trauma from military noise exposure therein.  

The examiner should acknowledge and discuss the significance, if any, of the apparent shift in audiological findings at the 2000-4000 Hertz levels during the Veteran's active service (see November 1968 and March 1973 audiograms), and the prior November 2009 and January 2011 examiners' findings of normal hearing on enlistment and a 30 decibel loss at 4000 Hertz in the left ear during audiological examination in December 1972, which is documented in the April 1973 retirement examination report.    

The audiological report must explicitly state that the examiner reviewed the entirety of the Veteran's claims file before rendering an opinion.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's contentions as to in-service noise exposure, and explain the rationale for all opinions given.  If the examiner opines that any question presented cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



